UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CAR CHARGING GROUP, INC. (Exact name of registrant as specified in Charter Nevada 33-1155965 03-0608147 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1691 Michigan Avenue, Suite 425 Miami Beach, FL33139 (Address of Principal Executive Offices) (305) 521-0200 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 20, 2010: 80,040,879 shares of common stock. CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURE ITEM 1. Financial Information CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) June 30, 2010 Index to Consolidated Financial Statements FINANCIAL STATEMENTS Page # Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 F-1 Consolidated Statements of Operations for the Three Months Ended June 30, 2010, for the Six Months Ended June 30, 2010 and for the Period from September 3, 2009 (Inception) through June 30, 2010 (Unaudited) F-2 Statement of Stockholders’ Deficit for the Period from September 3, 2009 (Inception) through June 30, 2010 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and for the Period from September 3, 2009 (Inception)through June 30, 2010 (Unaudited) F-4 Notes to the Consolidated Financial Statements (Unaudited) F-5 CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets ASSETS June 30, December 31, (Unaudited) Current Assets: Cash $ $ Inventory Prepaid expenses and other current assets Total current assets OTHER ASSETS: Security deposits EV charging stations (net of accumulated depreciation of$1,272, and $0) - Office and computer equipment (net of accumulated depreciation of $ 2,417and $ 441) Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Accrued expenses, related parties Total current liabilities Convertible notes payable, net of discount of $29,131 and $43,247, respectively Derivative liabilities Total liabilities Stockholders' Deficit: Series A Convertible Preferred stock: $0.001 par value; 20,000,000 shares authorized and designated as Series A; 10,000,000 shares issued and outstanding Common stock: $0.001 par value; 500,000,000 shares authorized; 80,040,879 and 72,824,214 shares issued and outstanding, respectively Additional paid-in capital 465,634 Deficit accumulated during the development stage (8, 377,499 ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to the consolidated financial statements. F-1 CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) (Unaudited) Consolidated Statements of Operations For the Three Months Ended June 30, 2010 For the Six Months Ended June 30, 2010 For the Period from September 3, 2009 (Inception) through June 30, 2010 Revenues $
